  Dated: May 22, 2019

  The following is ORDERED:




_____________________________________________________________________




                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE EASTERN DISTRICT OF OKLAHOMA


  IN RE:
  JAMES EDWARD LEVINGS                                Case No. 18-80650-TRC
  MARGARET LYNN LEVINGS                               Chapter 13

                                 Debtors.

  JAMES EDWARD LEVINGS and
  MARGARET LYNN LEVINGS

                                 Plaintiffs,

  vs.                                                 Adv. No. 18-08010-TRC

  JPMORGAN CHASE BANK, NATIONAL
  ASSOCIATION, and KIVELL, RAYMENT
  and FRANCIS, P.C.,

                                 Defendants.


        ORDER DENYING MOTION FOR REHEARING TO RECONSIDER DISMISSAL

          Before the court is Plaintiffs’ Motion for Rehearing of March 27, 2019 Order of

  Dismissal with Prejudice (Docket Entry 68). The court held a hearing on this motion and




    Case 18-08010       Doc 89     Filed 05/22/19 Entered 05/22/19 15:08:00          Desc Main
                                     Document     Page 1 of 6
Defendants’ objections. For the reasons set forth below, the motion seeking relief from this

court’s order of dismissal is denied.

         The Levings proceed under Fed. R. Civ. P. 59(e), applicable to this proceeding by Fed. R.

Bankr. P. 9023. They argue that this court has “patently misunderstood” their factual and legal

claims as well as made compelling errors of law and fact. The standard for granting a Rule 59

motion to alter or amend is very strict. These motions “may not be used to relitigate old matters,

or to raise arguments or present evidence that could have been raised prior to the entry of

judgment.”1 As stated by the Tenth Circuit, “[t]he purpose for such a motion is to correct

manifest errors of law or to present newly discovered evidence.”2

         In asking this court to reconsider its order of dismissal, the Levings state that the court

misunderstood their complaint, and that their focus is on what happened in the bankruptcy court

only, not on what happened in state court. They state their cause of action is for fraud practiced

on the bankruptcy court through the Defendants’ filing of a proof of claim that includes an

attachment of an allegedly false special indorsement on a promissory note that accompanied

their home mortgage. Defendants are alleged to be fraudulently attempting to convince this

court that Defendant JPMorgan Chase Bank, N.A. (“Chase”) was an Article 3 holder in

possession of a specially indorsed note. The Levings allege that the special indorsement on the

promissory note from the original lender to Chase is false and void.

         As this court previously explained, “fraud on the court” is a scheme to corrupt the court

proceedings directed to the judicial machinery itself. It is not fraud between the parties or



1
 11 Charles Alan Wright et al., Federal Practice & Procedure § 2810.1 (3d ed. 2019). See also In
re Onyeabor, 487 B.R. 599 (B.A.P. 10th Cir. 2013), aff'd, 535 F. App'x 725 (10th Cir. 2013).
2
    Committee for the First Amendment v. Campbell, 962 F.2d 1517, 1523 (10th Cir. 1992).



    Case 18-08010       Doc 89     Filed 05/22/19 Entered 05/22/19 15:08:00              Desc Main
                                     Document     Page 2 of 6
fraudulent documents, false statements or perjury.3 The Levings fail to provide any legal

authority for their position that this court has defined “fraud on the court” incorrectly. They also

fail to provide any information about a scheme to corrupt the judicial proceedings of this court

or to obtain the dismissal of this case. These are serious charges that should not be made without

substantial evidence, and certainly should not be made in an effort to gain a strategic advantage

against an adversary. Such conduct is expressly prohibited by Fed. R. Bankr. P. 9011.4 The

Levings’ counsel alluded to having evidence in support of their claim that Chase was not the

rightful holder of the Levings’ promissory note, but she declined to describe or present such

evidence to this court, did not include it in the adversary complaint, nor was it mentioned in

either of the state court decisions. Not a single allegation was made that suggests Defendants

attempted to corrupt the procedures of this court.

          The Levings again cite In re Abboud in support of this motion, repeating their argument

that because there is no final resolution of their foreclosure case — because they have appealed

the state court judgments to the Oklahoma Supreme Court and then stayed that appeal by filing

bankruptcy — this court can ignore it.5 This is an erroneous reading of Abboud. As the

bankruptcy court stated, the fact that the state court judgment was on appeal did not render its

holding meaningless. Where the claim at issue is “inextricably intertwined” with the merits of

the state court judgment, i.e., “federal relief can only be predicated upon a conviction that the


3
 Bulloch v. United States, 763 F.2d 1115, 1121 (10th Cir. 1985)(en banc). See also In re Laing, 945
F.2d 354 (10th Cir. 1991).
4
 See also Matter of Lisse, 921 F.3d 629 (7th Cir. 2019)(affirming sanctions and disciplinary action
against attorney who filed chapter 13 bankruptcy to collaterally attack state court foreclosure process.
Attorney’s unfounded accusations that creditor’s counsel engaged in “uncontroverted fraud on the
Court” considered to be an abuse of the judicial process.)
5
    In re Abboud, 232 B.R. 793 (Bankr. N.D. Okla. 1999).



     Case 18-08010      Doc 89    Filed 05/22/19 Entered 05/22/19 15:08:00               Desc Main
                                    Document     Page 3 of 6
state court was wrong,” then the federal proceeding is prohibited.6 Here, despite the Levings’

attempts to recast their claim as “fraud on the court,” they specifically state that the state court

decision was wrong (although they fail to provide legal authority for this statement), and they ask

this court to make a decision contrary to the state courts and hold that their note and mortgage are

null and void. Accordingly, this court does not think it has erred in finding that it cannot

properly review the Levings’ claims.

          However, for the sake of the Levings’ current motion and to ensure that it understands the

nature of the arguments made and determined by the state courts, this court has reviewed again

the trial court’s judgment and the Oklahoma Court of Civil Appeals’ (“COCA”) opinion

regarding the 2013 foreclosure action commenced after the Levings signed the 2012 loan

modification agreement. The COCA reviewed the trial court’s order granting summary

judgment to Chase, and also reviewed the Levings’ counterclaims against Chase for intentional

infliction of emotional distress and breach of contract. It noted that the Levings’ arguments were

that Chase misrepresented that it was the holder of the note when it induced them to sign the loan

modification, and that Chase failed to give the required notice of default before foreclosing. The

COCA considered these arguments and noted that the Levings never argued Chase did not own

the mortgage, and that they had no evidence to challenge the fact that Chase had owned the note

since 2008. The COCA held that under Oklahoma law it is not possible to bifurcate the

mortgage from the note, and that the uncontroverted evidence was that Chase was the party

entitled to enforce the note. It also stated that under Oklahoma law, Chase was entitled to

enforce the note as the holder of that note either by special endorsement or blank endorsement,

contrary to the Levings’ claim otherwise.

6
    Id. at 798-99, quoting Pennzoil Co. v. Texaco, Inc., 481 U.S. 1, 25 (1987).



     Case 18-08010       Doc 89     Filed 05/22/19 Entered 05/22/19 15:08:00             Desc Main
                                      Document     Page 4 of 6
       The Levings are making the same argument in this case: that Chase misrepresents that it

is the holder of the note by creating a false indorsement and submitting it as support for its proof

of claim filed in the bankruptcy case. In fact, they admit this in their motion for reconsideration:

“The only issue that is involved in both the state court and the Bankruptcy Court is whether the

special indorsement that Chase filed in both Courts is a false document that was filed to convince

both Courts that Chase was a holder entitled to procure relief from each court.” Mot. for

Rehearing, pg. 4. This issue was addressed and resolved by the state trial court and the COCA.

Those courts found that Chase was a valid holder of the note and assignee of the mortgage, and

that the Levings offered no evidence to refute Chase’s claim. The Levings’ adversary complaint

contained no factual allegations otherwise and essentially repeats their arguments made in the

state courts. They again offer nothing different in their current motion.

       The Levings also argue that this court’s decision to abstain is contrary to law but they cite

no legal authority for this position. Instead, they repeat their claim that this case has no

connection to the state court case (except for the one common issue regarding Chase as the

holder of the note) therefore promoting comity with the state courts and their laws is not relevant

here. As this court has previously discussed, this case does involve state law and decisions

applying those law. The Levings have come to this court to avoid and prolong the application of

those laws. To defer to Oklahoma state courts to address any relief the Levings may seek

regarding the foreclosure process is not an abuse of this court’s discretion. The interests of

comity with state courts and respect for state law weigh in favor of abstention.

       Having thoroughly reviewed the Levings’ motion and arguments, the court finds that they

have raised the same arguments that were previously made and they have failed to meet the

standard to grant a Rule 59(e) motion.




  Case 18-08010        Doc 89     Filed 05/22/19 Entered 05/22/19 15:08:00              Desc Main
                                    Document     Page 5 of 6
       IT IS THEREFORE ORDERED that the Plaintiffs’ Motion for Rehearing of March 27,

2019 Order of Dismissal with Prejudice (Docket Entry 68) is denied.

                                             ###




  Case 18-08010      Doc 89    Filed 05/22/19 Entered 05/22/19 15:08:00    Desc Main
                                 Document     Page 6 of 6
